 
 
I 
108th CONGRESS
2d Session
H. R. 4644 
IN THE HOUSE OF REPRESENTATIVES 
 
June 22, 2004 
Mrs. Johnson of Connecticut (for herself, Mr. Price of North Carolina, and Mr. Cardoza) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To make aliens ineligible to receive visas and exclude aliens from admission into the United States for nonpayment of child support. 
 
 
1.Short titleThis Act may be cited as the Parental Responsibility Obligations Met through Immigration System Enforcement Act or PROMISE Act. 
2.Aliens ineligible to receive visas and excluded from admission for nonpayment of child supportSection 212(a)(10) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(10)) is amended by adding at the end the following: 
 
(F)Nonpayment of child support 
(i)In generalExcept as provided in clause (ii), an alien who is legally obligated under a judgment, decree, or order to pay child support and whose failure to pay such child support has resulted in an arrearage is inadmissible. 
(ii)ExceptionAn alien described in clause (i) may be admissible when child support payments under the judgment, decree, or order are satisfied or the alien is in compliance with an approved payment agreement.. 
3.Effect of nonpayment of child support on establishment of good moral characterSection 101(f) of the Immigration and Nationality Act (8 U.S.C. 1101(f)) is amended— 
(1)in paragraph (8), by striking the period at the end and inserting ; or; and 
(2)by inserting after paragraph (8) the following: 
 
(9)one who is legally obligated under a judgment, decree, or order to pay child support (as defined in section 212(a)(10)), and whose failure to pay such child support has resulted in any arrearage, unless support payments under the judgment, decree, or order are satisfied or the alien is in compliance with an approved payment agreement.. 
4.Authorization to serve legal process in child support cases on certain arriving aliensSection 235(d) of the Immigration and Nationality Act (8 U.S.C. 1225(d)) is amended by adding at the end the following: 
 
(5)Authority to serve process in child support cases 
(A)In generalTo the extent consistent with State law, immigration officers are authorized to serve on any alien who is an applicant for admission to the United States, legal process with respect to any action to enforce a legal obligation of an individual to pay child support (as defined in section 459(i) of the Social Security Act). 
(B)DefinitionFor purposes of subparagraph (A), the term legal process means any writ, order, summons, or other similar process that is issued by— 
(i)a court or an administrative agency of competent jurisdiction in any State, territory, or possession of the United States; or 
(ii)an authorized official pursuant to an order of such a court or agency or pursuant to State or local law.. 
5.Authorization to obtain information on child support payments by aliensSection 453(h) of the Social Security Act (42 U.S.C. 653(h)) is amended by adding at the end the following: 
 
(4)Provision to attorney general and Secretary of State of information on persons delinquent in child support paymentsOn request by the Attorney General, Secretary of Homeland Security, or the Secretary of State, the Secretary of Health and Human Services shall provide the requestor with such information as the Secretary of Health and Human Services determines may aid them in determining whether an alien is delinquent in the payment of child support.. 
6.Effective dateThis Act and the amendments made by this Act shall take effect on the date that is 90 days after the date of enactment of this Act and shall apply to aliens who apply for benefits under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.) on or after such effective date. 
 
